COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

        This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”),
dated as of October 12, 2000, is entered into among the Senior Noteholder listed
on the signature pages hereof (together with assignees of such Senior
Noteholder, the “Senior Noteholders”), the Senior Lender listed on the signature
pages hereof (together with any assignees of such Senior Lender, the “Senior
Lenders”), any Additional Creditors that may become parties to this Agreement
(either directly or through their agent), and State Street Bank and Trust
Company of California, N.A., in its capacity as collateral agent for the Senior
Noteholders, the Senior Lenders and the Additional Creditors (the “Collateral
Agent”).

R E C I T A L S

        A.        Nu Skin Enterprises, Inc., a Delaware corporation (the
“Company”), will issue and sell to the Senior Noteholder its 3.03% Senior Notes
due October 12, 2010 in the aggregate principal amount of JP¥9,706,500,000 (the
“Senior Noteholder Notes”) pursuant to that certain Note Purchase Agreement,
dated as of October 12, 2000 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), between
the Company and the Senior Noteholder.

        B.        The Senior Lender (i) has made and may from time to time make
loans up to an aggregate principal amount of US$10,000,000 to the Company
pursuant to that certain Grid Note, dated May 24, 2000, executed by the Company
in favor of the Senior Lender, and (ii) may from time to time issue letters of
credit for the account of the Company pursuant to that certain Master Letter of
Credit Agreement and Addendum, each dated as of August 4, 2000, between the
Company and the Senior Lender (such Grid Note and Master Letter of Credit
Agreement and Addendum, as the same may be amended, supplemented or otherwise
modified or renewed or replaced from time to time, including any increase in the
amount of the obligations thereunder, the “Credit Documents”).

        C.        Each of the Material Domestic Subsidiaries of the Company
(together with any future Material Domestic Subsidiaries entering into a
guaranty agreement with respect to the Obligations (as defined below), the
“Subsidiary Guarantors”) have entered into a guaranty agreement pursuant to
which the Subsidiary Guarantors guarantee to the Senior Lenders the payment and
performance of all of the Company’s obligations under the Credit Documents (as
such guaranty agreement may be modified, amended, renewed or replaced, including
any increase in the amount guaranteed thereunder, the “Bank Obligation
Guaranty”).

        D.        Pursuant to the Note Purchase Agreement, the Subsidiary
Guarantors will enter into a guaranty agreement pursuant to which the Subsidiary
Guarantors will guarantee to the Senior Noteholders the payment of the
Noteholder Obligations and the payment and performance of all of the Company’s
obligations under the Note Purchase Agreement and the Senior Notes (as such
guaranty agreement may be modified, amended, renewed or replaced, including any
increase in the amount guaranteed thereunder, the “Note Obligation Guaranty”).



-1-

        E.        The Company may enter into additional note purchase agreements
and/or credit agreements with investors and/or lenders which become party to
this Agreement (such investors and lenders, together with the lenders referred
to in the next sentence, the “Additional Creditors”) the obligations under which
(the “Additional Company Obligations”) will be guaranteed by one or more of the
Subsidiary Guarantors (the “Additional Subsidiary Guaranties”). In addition, one
or more Subsidiary Guarantors may become direct obligors to lenders which become
party to this Agreement and therefore are Additional Creditors, and the
obligations of such Subsidiary Guarantors to such lenders (the “Direct
Subsidiary Obligations” and together with the Additional Company Obligations,
the “Additional Obligations”) will be guaranteed by the Company and the other
Subsidiary Guarantors.

        F.        The Bank Obligation Guaranty, the Note Obligation Guaranty,
any Additional Subsidiary Guaranty and any Direct Subsidiary Obligation are each
hereinafter referred to as a “Subsidiary Guaranty.” The Credit Documents, the
Note Purchase Agreement and any additional note purchase agreements and/or
credit agreements with investors and/or lenders which become party to this
Agreement are hereinafter referred to, collectively, as the “Senior Loan
Documents.”

        G.        The Company has secured all present and future obligations to
the Senior Noteholders under the Senior Noteholder Notes and the Note Purchase
Agreement (all such obligations, including, without limitation, principal,
interest, Make-Whole Amounts, fees and indemnities, being referred to herein as
the “Senior Noteholder Obligations”) and all present and future obligations to
the Senior Lenders, including, without limitation, principal, interest, letter
of credit obligations (including Contingent L/C Obligations), break-funding
amounts, fees and indemnities (the “Senior Lender Obligations”) and may secure
all Additional Obligations, pursuant to the terms of that certain Pledge
Agreement dated as of the date hereof between the Company and the Collateral
Agent (the “Pledge Agreement”) and any similar documents executed after the date
hereof, as the same may be amended, supplemented or modified from time to time
(the “Security Documents”). The Senior Noteholder Obligations, the Senior Lender
Obligations and the Additional Obligations are collectively referred to as the
“Obligations”). The Senior Noteholders, the Senior Lenders and the Additional
Creditors are sometimes collectively referred to as the “Benefitted Parties” and
individually referred to as a “Benefitted Party.” The Pledge Agreement grants to
the Collateral Agent, for the ratable benefit of the Benefitted Parties, a
valid, perfected and enforceable first priority lien on and a security interest
in 65% of the equity securities of certain foreign subsidiaries of the Company
(hereinafter all of such collateral, together with all rights to payment under
any Subsidiary Guaranty, shall be referred to collectively as the “Collateral”).

        H.        The Senior Noteholders, the Senior Lenders and the Additional
Creditors wish to set forth their understandings and agreements regarding their
respective rights and priorities with respect to amounts recovered through the
exercise of any right of set off, payments received after a Triggering Event (as
defined in Section 2(a), below) and proceeds of the Collateral.

        I.        Capitalized terms used herein without being defined shall have
the meanings set forth in the Note Purchase Agreement.



-2-

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and the mutual covenants and
promises set forth herein, each of the parties to this Agreement agrees as
follows:

        1.     Sharing.

        (a)        The liens of the Collateral Agent relating to the Collateral
shall be held by the Collateral Agent for the benefit of the Benefitted Parties,
and any proceeds realized in respect thereof shall be shared by the Benefitted
Parties and distributed in accordance with the rights and priorities set forth
in this Agreement. Any Collateral Proceeds, Triggering Event Balances,
Triggering Event Payments or Setoff Proceeds (as such terms are defined in
Section 2(b)) shall be shared by the Benefitted Parties and distributed in
accordance with the rights and priorities set forth in this Agreement. As used
herein, the term “Triggering Event” means (a) the occurrence and continuation of
a Bankruptcy Proceeding (as defined below) with respect to the Company, any
Subsidiary Guarantor or any Material Foreign Subsidiary, (b) the Collateral
Agent’s receipt of a written notice that the unpaid principal amount of any of
the Obligations has been declared to be then due and payable by the holder or
holders thereof prior to the due date as a result of an event of default, or (c)
any exercise of any right of setoff or banker’s lien by any Benefitted Party. As
used herein, the term “Bankruptcy Proceeding” means, with respect to any Person,
a general assignment of such Person for the benefit of its creditors, or the
institution by or against such Person of any proceeding seeking relief as
debtor, or seeking to adjudicate such Person as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment or composition of such Person or
its debts, under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking appointment of a receiver, trustee, custodian or
other similar official for such Person or for any substantial part of its
property.

        (b)        Notwithstanding anything to the contrary set forth herein,
any Collateral Proceeds, Triggering Event Balances, Triggering Event Payments or
Setoff Proceeds which are to be remitted to any Benefitted Party on account of
Obligations which are Contingent L/C Obligations (as defined below) shall be
remitted to the Collateral Agent to be held in a separate cash collateral
account (the “L/C Account”) by the Collateral Agent and distributed by the
Collateral Agent only in accordance with this Section 1(b). In the event, and
upon the condition that, any Contingent L/C Obligation becomes an absolute
obligation of the Company upon the honoring of a draw under any Letter of Credit
(as defined below), upon receipt of written direction from the applicable
Benefitted Party, the Collateral Agent shall withdraw from the L/C Account and
shall pay over to the Benefitted Party (or issuing bank on behalf of such
Benefitted Party) that honored such draw an amount equal to the Withdrawal
Amount (as defined below) with respect to the amount of such draw together with
interest on such Withdrawal Amount at the rate earned while on deposit in the
L/C Account. In the event that the Collateral Agent receives written notice that
any Contingent L/C Obligation lapses on account of the expiration or other
termination of the applicable Letter of Credit, an amount equal to the
Withdrawal Amount with respect to such lapsed Contingent L/C Obligation,
together with interest on account of such amount at the rate earned while on
deposit in the L/C Account, shall be released from the L/C Account and shall be
distributed by the Collateral Agent to the Benefitted Parties in accordance with
clause “third” of Section 2(c). As used herein “Withdrawal Amount” means the
product of (a) the quotient of (i) the amount of a Contingent L/C Obligation
which has then become an absolute obligation on account of a draw or the amount
of a Contingent L/C Obligation which



-3-

has lapsed on account of the expiration or termination of the applicable Letter
of Credit, as the case may be, over (ii) the total amount of all Contingent L/C
Obligations, and (b) the total amount then deposited in the L/C Account.

        As used herein, the term “Contingent L/C Obligations” means any and all
contingent obligations of the Company to reimburse the issuers of Letters of
Credit for drawings under such Letters of Credit.

        As used herein, the term “Letter of Credit” means a letter of credit
issued by a Benefitted Party, or an issuing bank on behalf of a Benefitted
Party, for the account of the Company or any of the Subsidiary Guarantors
pursuant to the Credit Documents or any additional credit agreements with
lenders which become party to this Agreement.

2.  

Cash Collateral Account; Application of Proceeds


(a)  

The Collateral Agent has established an interest-bearing demand deposit cash
collateral account subject to the lien and security interest created by the
Security Documents (the “Cash Collateral Account”) in the name of the Collateral
Agent into which the proceeds, payments and amounts described in subsections
(b)(i), (b)(ii), (b)(iii) and (b)(iv) below shall be deposited and from which
only the Collateral Agent may effect withdrawals. Such amounts shall be held by
the Collateral Agent in the Cash Collateral Account and shall be distributed
from time to time by the Collateral Agent in accordance with Section 2(c) below.


(b)  

The following proceeds, payments and amounts shall be deposited and held by the
Collateral Agent in the Cash Collateral Account and shall be distributed from
time to time by the Collateral Agent in accordance with Section 2(c) below:


(i)  

any proceeds of any collection, recovery, receipt, appropriation, realization or
sale of any or all of the Collateral or the enforcement of the Security
Documents (the “Collateral Proceeds”) received by the Collateral Agent or any
Benefitted Party;


(ii)  

any amounts held in the Cash Collateral Account at the time a Triggering Event
occurs (the “Triggering Event Balances”);


(iii)  

any payments received or otherwise realized by any Benefitted Party in respect
of any Obligations on or after the date on which a Triggering Event has occurred
(the “Triggering Event Payments”); and


(iv)  

any amounts received or recovered by any Benefitted Party through any exercise
of any right of setoff or banker’s lien at any time on or after the occurrence
of a Triggering Event (whether by law, contract or otherwise) (the “Setoff
Proceeds”).


         Each Benefitted Party agrees to deliver any Collateral Proceeds, any
Triggering Event Balances, any Triggering Event Payments and any Setoff Proceeds
to the Collateral Agent within two (2) Business Days after receipt (other than
pursuant to subsection (c) below) of such Collateral Proceeds, Triggering Event
Balances, Triggering Event Payments or Setoff Proceeds.



-4-

        (c)     The Collateral Agent shall distribute the proceeds described in
subsections (b)(i), (b)(ii), (b)(iii) and (b)(iv) above which are held in the
Cash Collateral Account to the Collateral Agent and the Benefitted Parties in
accordance with the following priorities:

          first, to the reasonable costs and expenses of the Collateral Agent
incurred in connection with the maintenance of the Cash Collateral Account and
any collection, recovery, receipt, appropriation, legal proceeding (whether by
or against any such party), realization or sale of any or all of the Collateral
or the enforcement of the Security Documents;


          second, after payment in full of all amounts set forth in item first,
to the Benefitted Parties in payment of any and all amounts owed to the
Benefitted Parties for reimbursement of amounts paid by them to the Collateral
Agent in accordance with Section 4(g) pro rata in proportion to such amounts
owed to such Benefitted Parties;


          third, after payment in full of all amounts set forth in item second,
to the payment and permanent reduction of the principal amount of the
outstanding Obligations and the Contingent L/C Obligations, pro rata, based on
the proportion that the principal amount of such outstanding Obligations and
Contingent L/C Obligations held by each Benefitted Party at such time bears to
the sum of the principal amount of all such Obligations and Contingent L/C
Obligations;


          fourth, after payment in full of all amounts set forth in item third,
to the payment and permanent reduction of the amount of the outstanding
Obligations representing interest, pro rata, based on the proportion that such
outstanding Obligations representing interest held by each Benefitted Party at
such time bears to the sum of all such Obligations representing interest;


          fifth, after payment in full of all amounts set forth in item fourth,
to the payment and permanent reduction of all other outstanding Obligations not
representing principal, Contingent L/C Obligations or interest, pro rata, based
on the proportion that such outstanding Obligations not representing principal,
Contingent L/C Obligations or interest held by each Benefitted Party at such
time bears to the sum of all such Obligations not representing principal,
Contingent L/C Obligations or interest; and


          sixth, after payment in full of all amounts set forth in item fifth,
to or at the direction of the Company or as a court of competent jurisdiction
may otherwise direct.




-5-

        The Collateral Agent shall make such distributions promptly after the
deposit of any Collateral Proceeds, Triggering Event Balances, Triggering Event
Payments or Setoff Proceeds into the Cash Collateral Account. A Benefitted
Party’s pro rata share of the Obligations on any distribution date shall be
determined by assuming that all Obligations are denominated in U.S. Dollars
based upon the quoted spot rate at which the Collateral Agent’s principal office
offers to exchange any applicable currency for U.S. Dollars at 11:00 A.M. (local
time at such principal office) on the Business Day preceding such distribution
date (the “Applicable Exchange Rate”). For any distribution, the Collateral
Agent shall exchange the relevant portion of such distribution into the
applicable currency and make each such distribution in the applicable currency.

        3.     Payment of Obligations; Distributions Recovered.

        (a)     The Company and each of the Subsidiary Guarantors agree that any
amounts received by a Benefitted Party and delivered by such Benefitted Party to
the Collateral Agent pursuant to the terms of this Agreement will not be deemed
to be a payment in respect of any Obligations owing to such Benefitted Party
until such Benefitted Party receives its pro rata share of such amount from the
Collateral Agent and then only to the extent of the actual payment and receipt
of such pro rata share.

        (b)     Notwithstanding anything to the contrary contained in this
Agreement, in each case in which any proceeds (or the value thereof) or payments
are recovered as a preferential or otherwise voidable payment (whether by a
trustee in bankruptcy or otherwise) from the party (the “Distributor”) which
distributed those proceeds to another party or parties under this Agreement,
each party (a “Distributee”) to whom any of those proceeds were ultimately
distributed shall, upon the Distributor’s notice of the recovery to the
Distributee, return to the Distributor an amount equal to the Distributee’s
ratable share of the amount recovered, together with a ratable share of interest
thereon to the extent the Distributor is required to pay interest thereon
computed on the amount to be returned from the date of the recovery. For
purposes of this Agreement, “proceeds” means any payment (whether made
voluntarily or involuntary) from any source, including, without limitation, any
offset of any deposit or other indebtedness, any security (including, without
limitation, any guaranty or any collateral) or otherwise.

        4.     The Collateral Agent.

        (a)     By execution and delivery hereof, each Benefitted Party hereby
appoints State Street Bank and Trust Company of California, N.A. as Collateral
Agent and its representative hereunder and under the Security Documents and
authorizes the Collateral Agent to act as such hereunder and thereunder on
behalf of each such Benefitted Party. The Collateral Agent agrees to act as such
upon the express conditions contained in this Agreement. In performing its
functions and duties under this Agreement and the Security Documents, the
Collateral Agent shall act solely as agent of the Benefitted Parties to the
extent, but only to the extent, provided in this Agreement and does not assume,
and shall not be deemed to have assumed, any obligation towards or relationship
of agency, fiduciary or trust with or for any other Person, other than as set
forth in the Security Documents.

        (b)     The Collateral Agent shall take any action with respect to the
Collateral and/or the Security Documents only as directed in accordance with
Section 5(a) hereof; provided that the



-6-

Collateral Agent shall not be obligated to follow any directions given in
accordance with Section 5(a) hereof to the extent that the Collateral Agent has
received advice from its counsel to the effect that such directions are in
conflict with any provisions of law, this Agreement, the Security Documents or
any order of any court or administrative agency; provided further that the
Collateral Agent shall not, under any circumstances, be liable to any Benefitted
Party or any other person for following the written directions received in
accordance with Section 5(a) hereof. Any directions given pursuant to Section
5(a) hereof may be withdrawn or modified by the party or parties who originally
gave such directions by delivering written notice of withdrawal or modification
to the Collateral Agent prior to the time when the Collateral Agent takes any
action pursuant to such directions.

        (c)     Each Benefitted Party authorizes the Collateral Agent to take
such action on such Benefitted Party’s behalf and to exercise such powers
hereunder as are specifically delegated to the Collateral Agent by the terms
hereof and of the Security Documents, together with such powers as are
reasonably incidental thereto. The Collateral Agent shall have only those duties
and responsibilities that are expressly specified in this Agreement and the
Security Documents, and it may perform such duties by or through its agents or
employees. Nothing in this Agreement or the Security Documents, express or
implied, is intended to or shall be construed as imposing upon the Collateral
Agent any obligations in respect of this Agreement or such Security Documents
except as expressly set forth herein.

        (d)     The Collateral Agent shall not be responsible to any Benefitted
Party for the execution, effectiveness, genuineness, validity, perfection,
enforceability, collectibility, value or sufficiency of the Collateral or the
Security Documents or for any representations, warranties, recitals or
statements made in any document executed in connection with the Obligations or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by or on behalf of the Company and its
subsidiaries to any Benefitted Party or be required to ascertain or inquire as
to the performance or observance by the Company or any of its subsidiaries or
any other pledgor or guarantor of any of the terms, conditions, provisions,
covenants or agreements contained in any document executed in connection with
the Obligations or of the existence or possible existence of any Triggering
Event.

        (e)     The Collateral Agent shall not be liable to any Benefitted Party
for any action taken or omitted hereunder or under the Security Documents or in
connection herewith or therewith except to the extent caused by the Collateral
Agent’s gross negligence or willful misconduct. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any written
statement, instrument or document believed by it to be genuine and correct and
to have been signed or sent by the proper person or persons and, except as
otherwise specifically provided in this Agreement, shall be entitled to rely
upon the written direction of the Required Creditors (as defined in Section
5(a)) certifying that the persons signing such direction constitute the
“Required Creditors,” and shall be entitled to rely and shall be fully protected
in relying on opinions and judgments of counsel, accountants, experts and other
professional advisors selected by it in good faith and with due care. The
Collateral Agent shall be entitled to refrain from exercising any power,
discretion or authority vested in it under this Agreement or the Security
Documents unless and until it has obtained the directions in accordance with
Section 5(a) hereof with respect to the matters covered thereby. The Collateral
Agent shall be entitled to request



-7-

from each Benefitted Party a certificate setting out the amount of the
respective Obligations held by it (including, without limitation, amounts
representing principal, Contingent L/C Obligations or interest of such
Obligations for purposes of calculating distributions pursuant to Section 2(c)).

        (f)     Each Benefitted Party agrees not to take any action whatsoever
to enforce any term or provision of the Security Documents or to enforce any of
its rights in respect of the Collateral, in each case except through the
Collateral Agent acting in accordance with this Agreement.

        (g)     The Company and each of its subsidiaries which is party to this
Agreement, by its execution of the signature page of this Agreement, agrees to
pay and save the Collateral Agent harmless from liability for payment of all
costs and expenses of the Collateral Agent in connection with this Agreement and
the Security Documents, other than liabilities, costs and expenses resulting
from the Collateral Agent’s gross negligence or willful misconduct. Each
Benefitted Party severally agrees to indemnify the Collateral Agent, pro rata
(to the extent set forth in the penultimate sentence of this Section 4(g)), to
the extent the Collateral Agent shall not have been reimbursed by or on behalf
of the Company or from proceeds of the Collateral or otherwise, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses (including, without limitation,
reasonable counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Collateral Agent in performing its duties hereunder or under the Security
Documents in its capacity as the Collateral Agent in any way relating to or
arising out of this Agreement, the Security Documents and/or the Collateral;
provided that no Benefitted Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Collateral Agent’s gross
negligence, willful misconduct or breach of the express terms of this Agreement.
For purposes of this Section 4(g), any pro rata calculation shall be on the
basis of the outstanding principal amount of the Obligations (determined by
assuming that all Obligations are denominated in U.S. Dollars based upon the
Applicable Exchange Rate) held by or for each Benefitted Party at the time of
the act, omission or transaction giving rise to the reimbursement or indemnity
required by this Section 4(g). The provisions of this Section 4(g) shall survive
the payment in full of all the Obligations and the termination of this Agreement
and all other documents executed in connection with the Obligations.

        (h)     The Collateral Agent may resign at any time by giving sixty (60)
days’ prior written notice thereof to the Benefitted Parties and the Company,
subject to the acceptance of its appointment by a successor Collateral Agent
simultaneously with or prior to any resignation of the Collateral Agent. Upon
any such notice of resignation, the Required Creditors (as defined in Section
5(a) below) shall have the right to appoint a successor Collateral Agent. The
Collateral Agent may be removed at any time with or without cause, by an
instrument in writing delivered to the Collateral Agent, the Company and the
other Benefitted Parties by the Required Creditors (as defined in Section 5(a)
below). Upon the acceptance of any appointment as Collateral Agent hereunder by
a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent, and the retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Security Documents; provided, however, that the retiring or
removed Collateral Agent will continue to remain liable for all acts of, or the
omission to act by, such retiring or removed Collateral Agent which occurred
prior to such



-8-

retirement or removal. If no successor Collateral Agent shall have been so
appointed and shall have accepted such appointment within forty-five (45) days
after the retiring Collateral Agent’s giving of notice of resignation, then,
upon five days’ prior written notice to the Company and the Benefitted Parties,
the retiring Collateral Agent may, on behalf of the Benefitted Parties, appoint
a successor Collateral Agent, which shall be a bank or trust company organized
under the laws of the United States or any state thereof (or under the laws of a
foreign country and having a branch or agency located in the United States)
having a combined capital and surplus of at least $500,000,000, and the short
term unsecured debt obligations of which are rated at least P-1 by Moody’s
Investors Service or A-1 by Standard & Poor’s, or any affiliate of such bank.
After any retiring or removed Collateral Agent’s resignation or removal
hereunder as Collateral Agent, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent under this Agreement and the Security Documents.

        (i)     Except as expressly set forth herein, the Collateral Agent and
each of its affiliates may accept deposits from, lend money to and generally
engage in any kind of banking, trust, financial advisory or other business with
the Company or any affiliate thereof, and may accept fees and other
consideration from the Company or any affiliate thereof for services in
connection with this Agreement and otherwise without having to account for the
same to any Benefitted Party.

        (j)     The Collateral Agent shall not be liable for or by reason of (i)
any failure or defect in the registration, filing or recording of any of the
Security Documents, or any notice, caveat or financing statement with respect to
the foregoing, or (ii) any failure to do any act necessary to constitute,
perfect and maintain the priority of the security interest created by the
Security Documents.

        (k)     Notwithstanding anything to the contrary contained in this
Agreement or any document executed in connection with any of the Obligations,
the Collateral Agent, unless it shall have actual knowledge thereof, shall not
be deemed to have any knowledge of any Triggering Event unless and until it
shall have received written notice from the Company or any Benefitted Party
describing such Triggering Event in reasonable detail (including, to the extent
known, the date of occurrence of the same).

        (l)     Upon receipt by the Collateral Agent of any direction by the
Required Creditors, all of the Benefitted Parties will be bound by such
direction.

        5.     Relating to Defaults and Remedies.

        (a)     The Required Creditors may, after any Triggering Event (other
than an Involuntary Proceeding) has occurred (or upon the occurrence and
continuation of an Involuntary Proceeding for at least 60 consecutive days) and
by giving the Collateral Agent written notice of such election, instruct and
cause the Collateral Agent to exercise its rights and remedies under the
Security Documents. The Collateral Agent shall follow the instructions of the
Required Creditors with respect to the enforcement action to be taken. For
purposes of this Agreement, the term “Required Creditors” shall mean the
Benefitted Parties holding, in the aggregate, more than 50% of the sum of (a)
the face amount of any commitments for undrawn Letters of Credit plus (b) the
outstanding funded principal amount of the Obligations (such amounts to be
determined by assuming that all such commitments and Obligations are denominated
in U.S.



-9-

Dollars based upon the Applicable Exchange Rate). For purposes of the foregoing
definitions, any Benefitted Party that has purchased a participation in the
Obligations owing to another Benefitted Party shall be deemed to be the holder
of the amount of such Obligations which are the subject of such participation.

        (b)     Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Agent shall not commence or otherwise take any action
or proceeding to enforce any Collateral Document or to realize upon any or all
of the Collateral unless and until the Collateral Agent has received
instructions in accordance with Section 5(a) above. Upon receipt by the
Collateral Agent of any such instructions, the Collateral Agent shall seek to
enforce the Security Documents and to realize upon the Collateral in accordance
with such instructions; provided that the Collateral Agent shall not be
obligated to follow any such directions as to which the Collateral Agent has
received a written opinion of its counsel to the effect that such directions are
in conflict with any provisions of law, this Agreement, the Security Documents
or any order of any court or administrative agency, and the Collateral Agent
shall not, under any circumstances, be liable to any Benefitted Party or any
other Person for following the written directions received in accordance with
Section 5(a) above.

        (c)     The duties and responsibilities of the Collateral Agent
hereunder shall consist of and be limited to (i) selling, releasing,
surrendering, realizing upon or otherwise dealing with, in any manner and in any
order, all or any portion of the Collateral, (ii) exercising or refraining from
exercising any rights, remedies or powers of the Collateral Agent under this
Agreement or the Security Documents or under applicable law in respect of all or
any portion of the Collateral, (iii) making any demands or giving any notices
under the Security Documents, (iv) effecting amendments to and granting waivers
under the Security Documents in accordance with the terms hereof, and (v)
maintaining the Cash Collateral Account under its exclusive dominion and control
for the benefit of the Benefitted Parties and making deposits therein and
withdrawals therefrom as necessary to effect the provisions of this Agreement.

        (d)     In the event that the Collateral Agent proceeds to foreclose
upon, collect, sell or otherwise dispose of or take any other action with
respect to any or all of the Collateral or to enforce any provisions of the
Security Documents or takes any other action pursuant to this Agreement or any
provision of the Security Documents or requests directions from the Required
Creditors as provided herein, upon the request of the Collateral Agent or any
Benefitted Party, each of the Benefitted Parties agrees that such Benefitted
Party (or any agent of or representative for such Benefitted Party) shall
promptly notify the Collateral Agent in writing, as of any time that the
Collateral Agent may specify in such request, (i) of the aggregate amount of the
respective Obligations then owing to such Benefitted Party as of such date and
(ii) such other information as the Collateral Agent may reasonably request.

        (e)     Promptly after the Collateral Agent receives written notice of
the occurrence of any Triggering Event pursuant to Section 2(a), it shall
promptly send copies of such notice to each of the Benefitted Parties.

        (f)     The Collateral Agent shall not be obliged to expend its own
funds in performing its obligations under this Agreement and shall be entitled
to require that the Benefitted Parties provide it with sufficient funds prior to
taking any action required under this Agreement.



-10-

        6.        Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and their respective successors and assigns, and
neither the Company nor any other person or entity, including, without
limitation, any guarantor of the obligations of the Company, are intended to be
third party beneficiaries hereunder or to have any right, benefit, priority or
interest under, or shall have any right to enforce this Agreement.

        7.     Relation of Creditors. This Agreement is entered into solely for
the purposes set forth herein, and no Benefitted Party assumes any
responsibility to any other party hereto to advise such other party of
information known to such other party regarding the financial condition of the
Company or any of its subsidiaries or of any other circumstances bearing upon
the risk of nonpayment of any Obligation. Each Benefitted Party specifically
acknowledges and agrees that nothing contained in this Agreement is or is
intended to be for the benefit of the Company or any of its subsidiaries and
nothing contained herein shall limit or in any way modify any of the obligations
of the Company or any Subsidiary Guarantor to the Benefitted Parties.

        8.     Acknowledgment of Guaranties. Each party expressly acknowledges
the existence and validity of the Note Obligation Guaranty and the Bank
Obligation Guaranty, agrees not to contest or challenge the validity of the Note
Obligation Guaranty or the Bank Obligation Guaranty and agrees that the judicial
or other determination of the invalidity of the Note Obligation Guaranty or the
Bank Obligation Guaranty shall not affect the provisions of this Agreement.

        9.     Notice of Certain Events. Each Benefitted Party agrees that upon
the occurrence of a Triggering Event, it shall promptly notify the Collateral
Agent of the occurrence of such Triggering Event. In addition, each Benefitted
Party agrees to provide to the Collateral Agent the amount and currency of its
Obligations at such reasonable times as may be necessary to determine such
Benefitted Party’s pro rata share of the outstanding principal amount of the
Obligations.

        10.     Miscellaneous.

        (a)     Notices. All notices and other communications provided for
herein, (including, without limitation, any modifications of, or waivers or
consents under this Agreement) shall be sent (i) by telecopy if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (ii) by registered or certified mail with
return receipt requested (postage prepaid), or (iii) by a recognized overnight
delivery service (with charges prepaid) to the intended recipient at the address
for notices specified beneath the signature of such party hereto; or as to any
party at such other address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in this Agreement, all such
communication shall be deemed to have been duly given when actually received.

        (b)     Amendments, Waivers, Consents. All amendments, waivers or
consents of any provision of this Agreement shall be effective only if the same
shall be in writing and signed by all of the Benefitted Parties.



-11-

        (c)     Releases of Collateral. The parties hereto agree that the
Collateral Agent shall release all or any portion of the Collateral (other than
in connection with the exercise of its rights and remedies pursuant to Section
5) only upon the receipt by the Collateral Agent of (i) a written approval from
the Required Creditors, or (ii) so long as no event of default exists under any
Senior Loan Document and releasing such Collateral is not prohibited by any
Senior Loan Document, an Officers’ Certificates of the Company and any
applicable Subsidiary Guarantor, which shall be true and correct, (x) stating
that the Collateral subject to such disposition is being sold, transferred or
otherwise disposed of in compliance with the terms of each of the Senior Loan
Documents, and (y) specifying the Collateral being sold, transferred or
otherwise disposed of in the proposed transaction. Upon the receipt of such
written approval or Officers’ Certificates (so long as the Collateral Agent has
no reason to believe that the Officers’ Certificates delivered with respect to
such disposition are not true and correct), the Collateral Agent shall, at the
Company’s expense, execute and deliver such releases of its security interest in
such Collateral to be released, and provide a copy of such releases to each of
the Benefitted Parties. In connection therewith, the Benefitted Parties hereby
irrevocably authorize the Collateral Agent from time to time to release such
Collateral or consent to such release in accordance with the terms of this
Agreement. Notwithstanding anything provided herein to the contrary, no release
of security shall in any way affect the guaranties by the Material Domestic
Subsidiaries of the Obligations, which guaranties shall continue to remain in
full force and effect after any such release.

        Upon the receipt of such Officers’ Certificate, Secured Party shall, at
such Pledgor’s expense, execute and deliver such releases of its security
interest in such Collateral which is to be so sold, transferred or disposed of,
as may be reasonably requested by such Pledgor.

        (d)     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. At the time of any assignment of all or any portion of the Senior
Noteholder Obligations by a Senior Noteholder or of all or any portion of the
Senior Lender Obligations by a Senior Lender or of all or any portion of the
Additional Obligations by any Additional Creditor, such assigning Senior
Noteholder, Senior Lender or Additional Creditor, as the case may be, shall
cause its assignee (each an “Additional Benefitted Party”) to execute a
Counterpart Collateral Agency and Intercreditor Agreement substantially in the
form attached hereto as Exhibit A (a “Counterpart”) and become a party to this
Agreement.

        (e)     Additional Creditors. Upon the execution of a Counterpart by any
Additional Creditors (either directly or through their agents) and delivery of
such Counterpart to the other parties hereto, such entity or entities shall be
as fully a party to this Agreement as a Benefitted Party as if such entity or
entities were an original signatory hereof without any action required to be
taken by any other party hereto, provided that each such entity or entities
shall execute this Agreement simultaneously with the Subsidiary Guarantors’
execution and delivery to it or them of a Subsidiary Guaranty. Each other party
to this Agreement expressly agrees that its rights and obligations arising
hereunder shall continue after giving effect to the addition of such Additional
Creditors as parties to this Agreement.



-13-

        (f)     Captions. The captions and Section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

        (g)     Conflicts. In the event of a conflict between the terms of this
Agreement and the terms of any of the Security Documents, the terms of this
Agreement shall control.

        (h)     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together will constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

        (i)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THE STATE OF NEW YORK.

        (j)     Merger. This Agreement and the Security Documents supersede all
prior agreements, written or oral, among the parties with respect to the subject
matter of such agreements.

        (k)     Independent Investigation. None of the Collateral Agent or any
of the Benefitted Parties, nor any of their respective directors, officers,
agents or employees, shall be responsible to any of the others for the solvency
or financial condition of the Company or the ability of the Company to repay any
of the Obligations, or for the value, sufficiency, existence or ownership of any
of the Collateral, or the statements of the Company, oral or written, or for the
validity, sufficiency or enforceability of any of the Obligations or any
document or agreement executed or delivered in connection with or pursuant to
any of the foregoing. Each Benefitted Party has entered into its respective
financial agreements with the Company based upon its own independent
investigation, and makes no warranty or representation to the other, nor does it
rely upon any representation by any of the others, with respect to the matters
identified or referred to in this Section.

        (l)     Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.

        (m)     Effect of Bankruptcy or Insolvency. This Agreement shall
continue in effect notwithstanding the bankruptcy or insolvency of any party
hereto or the Company or any of its Subsidiaries.

[Remainder of page intentionally left blank]



-13-

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

STATE STREET BANK AND TRUST COMPANY OF CALIFORNIA, N.A.,

         as Collateral Agent


By:      /s/ /s/Stephen Rivero
Name: Stephen Rivero
Title: Vice President

Address for Notices:

  State Street Bank and Trust
Company of California, N.A.
633 West 5th Street, 12th Floor
Los Angeles, California 90071
Attention:     Corporate Trust Department
Facsimile:     (213) 362-7357




-S-1-

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as Senior Noteholder

By:
Name:
Title:

Address for Notices:

  The Prudential Insurance Company of America
c/o Prudential Capital Group – Corporate Finance
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Attention:    Managing Director
Facsimile:     (415) 421-6233




-S-2-

ABN AMRO BANK N.V.,
as Senior Lender

By:
Name:
Title:
By:
Name:
Title:

Address for Notices:

ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003
Attention:     Credit Administration
Facsimile:     (312) 992-5111

with a copy to:

ABN AMRO Bank N.V.
101 California Street, Suite 4550
San Francisco, CA 94111-5812
Attention:    Gina Brusatori
Facsimile:    (415) 362-3524



-S-3-

EACH OF THE UNDERSIGNED HEREBY ACKNOWLEDGES AND CONSENTS TO THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, SECTION 3. EACH OF THE UNDERSIGNED HEREBY
CONSENTS TO THE RELEASE BY THE COLLATERAL AGENT TO THE BENEFITTED PARTIES OF ANY
INFORMATION PROVIDED TO OR OBTAINED BY THE COLLATERAL AGENT UNDER OR IN
CONNECTION WITH THE SECURITY DOCUMENTS. EACH OF THE UNDERSIGNED HEREBY COVENANTS
TO PAY TO THE COLLATERAL AGENT FROM TIME TO TIME REASONABLE REMUNERATION FOR ITS
SERVICES HEREUNDER AND WILL PAY OR REIMBURSE THE COLLATERAL AGENT UPON ITS
REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE
BY THE COLLATERAL AGENT IN THE ADMINISTRATION OR EXECUTION OF THE COLLATERAL
AGENCY HEREBY CREATED (INCLUDING THE REASONABLE COMPENSATION AND THE
DISBURSEMENTS OF ITS COUNSEL AND ALL OTHER ADVISERS AND ASSISTANTS NOT REGULARLY
IN ITS EMPLOY) BOTH BEFORE ANY DEFAULT HEREUNDER AND THEREAFTER UNTIL ALL DUTIES
OF THE COLLATERAL AGENT HEREUNDER SHALL BE FINALLY AND FULLY PERFORMED EXCEPT
ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY ARISE OUT OF OR RESULT FROM THE
COLLATERAL AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE UNDERSIGNED
HEREBY AGREES TO PROVIDE TO EACH OF THE BENEFITTED PARTIES TRUE AND CORRECT
COPIES OF ALL NOTICES, CERTIFICATES, SCHEDULES AND OTHER INFORMATION PROVIDED TO
THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND THE SECURITY DOCUMENTS.

NU SKIN ENTERPRISES, INC.

By:          /s/ Corey B. Lindley
Name:     Corey B. Lindley
Title:       Executive Vice President and
                Chief Financial Officer

NU SKIN INTERNATIONAL, INC.
NU SKIN HONG KONG, INC.
NU SKIN TAIWAN, INC.
NU SKIN UNITED STATES, INC.

By:      /s/ Corey B. Lindley
Name: Corey B. Lindley
Title:   Vice President

Address for Notices:
One Nu Skin Plaza
75 West Center Street
Provo, Utah 84601
Attention: General Counsel
Facsimile:(801) 345-6099



-S-4-


EXHIBIT A


COUNTERPART COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

        IN WITNESS WHEREOF, the undersigned has caused this Counterpart
Collateral Agency and Intercreditor Agreement, dated as of ________, 20__ (this
“Counterpart”), to be duly executed and delivered by its duly authorized
officer. Upon execution and delivery of this Counterpart to Collateral Agent,
the undersigned shall be an Additional Benefitted Party under the Collateral
Agency and Intercreditor Agreement [and shall be as fully a party to the
Collateral Agency and Intercreditor Agreement as if such Additional Benefitted
Party were an original signatory to the Collateral Agency and Intercreditor
Agreement].

[Name of Additional Benefitted Party]

By:
Name:
Title:





-A-1-